Supplement to CALVERT INCOME FUND CALVERT SHORT DURATION INCOME FUND CALVERT LONG-TERM INCOME FUND CALVERT ULTRA-SHORT INCOME FUND CALVERT GOVERNMENT FUND CALVERT HIGH YIELD BOND FUND CALVERT BOND PORTFOLIO Calvert Income Funds Prospectus Class A, B, C, O and Y dated January 31, 2012 as revised April 27, 2012 Date of Supplement: July 30, 2012 Under “How to Buy Shares – Reduced Sales Charges – Other Circumstances” on page 53 of the Prospectus, in the sentence that begins: “There is no sales charge on shares of any Calvert Fund sold to or constituting the following:”, the additional bullet point below is inserted after the fourth bullet point and before the fifth bullet point. “• clients of financial intermediaries who have self-directed brokerage accounts that may or may not charge transaction fees to customers. Such shares are only available through self-directed brokerage service platforms or similar sales channels in which commissions customarily are not imposed;”
